Citation Nr: 0623411	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1983.  He died in March 2001, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

In May 2006, the Board obtained a Veterans Health 
Administration (VHA) medical opinion regarding the claim on 
appeal.  Subsequently, in the same month, the Board provided 
the appellant with a copy of the VHA medical opinion and 
notified her that she could submit additional evidence and 
had the right to waive RO review of this evidence.  See 
38 C.F.R. § 20.1304(c) (2006).  

In July 2006, the appellant responded with a lay statement 
and specifically notified the Board that she wanted the case 
to be remanded to the RO (the agency of original 
jurisdiction) for review of the new evidence.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, with full 
consideration of all evidence added to 
the claims file since the issuance of the 
October 2003 Supplemental Statement of 
the Case.  

If the determination of this claim 
remains unfavorable, the appellant and 
her representative must be furnished with 
a Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  

Then, if in order, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


